Citation Nr: 1445975	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of infarction of the left cerebellum, to include facial numbness and facial paresthesia.


REPRESENTATION

Veteran represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to June 2005, with over 11 months of prior active service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Most recently, in May 2013, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's residuals of infarction of the left cerebellum, to include facial numbness and facial paresthesia, are rated at 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to the sciatic nerve. 

Under Diagnostic Code 8520 an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

The Veteran's service-connected disabilities include arthritis of both the cervical and lumbar spine.  The March 2014 VA addendum states that, due to the overwhelming overlap in symptomatology with respect to both the residuals of infarction of the left cerebellum with impairment of the 5th cranial nerve, and symptoms consistent with both cervical and lumbar degenerative arthritis with regard to instability of station and disturbance of locomotion, an opinion as to what degree each contributes could not be provided without resort to speculation.  

In certain situations it may not be possible to render a medical opinion due to limits of the most current medical knowledge.  It is unclear to the Board, however, why it was not possible to provide an opinion in March 2013 without resorting to speculation.  The examiner had access to the Veteran's claim file, to include results of objective testing on examinations.  As such, clarification is necessary prior to further consideration of this matter by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cranial nerve V (trigeminal) examination by an appropriate physician.   The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion indicating whether the Veteran's reported problems with his balance, locomotion, and carrying more than 10 pounds are due to his service-connected residuals of infarction of the left cerebellum with impairment of the 5th cranial nerve.  In addressing this question, the examiner must address his spine examination attributing instability of station and disturbance of locomotion to his service-connected lumbar spine arthritis and the impairment associated with the cervical spine arthritis and radiculopathy of the left upper extremity.  In other words, the examiner must provide an opinion as to whether the Veteran has an identifiable and distinct impairment in the upper or lower extremities resulting from his left cerebellar infarction rather than from his degenerative arthritis in his lumbar and cervical spine.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

